COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Texas Department of Criminal Justice; Texas Department of Public
                          Safety Director Steven McCraw; and Texas Attorney General Ken
                          Paxton v. Matthew Bovee

Appellate case number:    01-20-00311-CV

Trial court case number: D-1-GN-19-008849

Trial court:              345th District Court of Travis County

        In this interlocutory appeal, Appellants Texas Department of Criminal Justice, Texas
Department of Public Safety Director Steven McCraw (in his official capacity only) and Texas
Attorney General Ken Paxton(in his official capacity only) appeal from the trial court’s March 6,
2020 orders (1) denying their plea to the jurisdiction and (2) granting a temporary injunction
enjoining them from requiring appellee to register as a sex offender or participate in sex offender
therapy. See TEX. CIV. PRAC. & REM. CODE §§ 51.104(a)(4) (authorizing interlocutory appeal from
temporary injunction); 51.104(a)(8) (authorizing interlocutory appeal from denial of plea to
jurisdiction). Appellants have filed an emergency motion requesting that this Court stay the
temporary injunction during the pendency of their appeal. Appellants’ motion is DENIED.
        In response to Appellants’ motion, Appellee Matthew Bovee filed a “Motion for
Emergency Relief and Petition for Injunction” requesting that this Court (1) enjoin Appellants
from conducting hearings based on the procedures set out in Texas Administrative Code Title 37,
Part 5, Chapter 148 and Board of Pardons and Paroles Directive 148.300; and (2) further enjoin
Appellants from requiring appellee to register as a sex offender while the appeal is pending.
Appellee has also filed an “Emergency Motion to Stay Appellants’ Motion for Emergency Stay.”
Appellee’s motions are DENIED.
       It is so ORDERED.

Judge’s signature: ____/s/ Gordon Goodman____
                                Acting individually


Date: _____May 7, 2020____